 



Exhibit 10.7
PANHANDLE STATE BANK
AMENDED AND RESTRATED
STOCK PURCHASE BONUS AGREEMENT
FOR
 
THIS AMENDED AND RESTATED STOCK PURCHASE BONUS AGREEMENT
(“Agreement”) is made and entered into this                     ,      , by and
among PANHANDLE STATE BANK, an Idaho corporation (“Bank”), INTERMOUNTAIN
COMMUNITY BANCORP, an Idaho corporation
(“Bancorp”) and                      (“Officer”).
Recitals

A.   Bancorp owns all of the issued and outstanding shares of stock of Bank.  
B.   Officer is an employee of Bank. Bank wishes to provide a bonus to Officer,
under the terms and conditions set forth herein, to encourage Officer to
purchase shares of stock in Bancorp.       NOW, THEREFORE, in consideration of
the foregoing, and the mutual agreements and covenants of the parties hereto,
the parties agree to the following:

Agreement

1.   General. The total bonus amount contemplated to be paid to Officer pursuant
to this agreement is                                          ($) (“Bonus”)
conditioned upon the purchase by the Officer of certain shares of Bancorp stock
as provided herein. To qualify for the Bonus, the Officer shall purchase shares
of Bancorp stock with an aggregate gross cost of
                                         ($) (“required purchase amount”) on or
before November 30,      . In the event the Officer does not purchase all of the
required purchase amount by said date, the amount of the Bonus and each annual
installment as hereinafter provided shall be reduced by the same proportion as
(i) the required purchase amount that is not purchased by the required date
bears to (ii) the total required purchase amount. The Officer shall purchase the
required             shares on the open market.

  a.   Notice of Purchase. Within thirty (30) days after Officer purchases
shares of Bancorp stock pursuant to this Agreement, Officer shall provide Bank
with a written notice of the same, identifying in such notice the number of
shares of Bancorp stock so purchased (“Purchased Shares”), the date of purchase
and the purchase price paid by Officer for the Purchased Shares.

1



--------------------------------------------------------------------------------



 



  b.   Payment of Bonus. Provided the Officer completes the purchase of Bancorp
                                         ($) stock by November 30,     , and
provides Bank with the written notice thereof described in paragraph 1.a hereof,
Bank shall pay to Officer the Bonus amount, or proportionate share thereof, in
installments as follows. Such Bonus shall be paid to the Officer over a
                     (     ) year period with                      (     %)
payable per year commencing December 15,      . As a result, each annual
installment of the Bonus amount during the                      (     ) years
shall be                                          ($). The first such
installment shall be due and payable on or before December 15,       and
subsequent annual installment payments shall be due and payable on or before
each anniversary date of the first payment date, until the entire applicable
Bonus amount is paid in full. Officer shall not be entitled to be paid interest
with respect to the unpaid balance.     c.   Tax Withholding. Notwithstanding
any contrary provisions of this Agreement, Bank shall withhold from the Bonus,
and pay to the appropriate government agencies, all taxes that Bank is required
by law to so withhold and pay. Amounts so withheld and paid shall be treated as
having been actually paid to Officer hereunder, and Bank shall be relieved from
further liability to Officer for such amounts.

2.   Earning of Bonus. No annual installment of the Bonus shall be considered
earned until such installment is actually paid to Officer pursuant to this
Agreement. Officer shall forfeit, and shall have no further rights to any unpaid
annual installment of the Bonus, if Officer is not a full-time employee of Bank
on the date such installment is due and payable hereunder.   3.   Nonassignment.
The rights of the parties hereunder may not be assigned to any person and any
attempt to so assign such rights shall be void and of no effect.   4.   Binding
Effect. This Agreement shall be binding upon the parties and their successors or
assigns.   5.   Not an Employment Contract. This Agreement is not a contract of
employment and does not give Officer the right to be employed by Bank. Nothing
contained herein shall interfere with the right of Bank or Officer to terminate
Officer’s employment with Bank.   6.   Savings Clause Relating to Compliance
with Code Section 409A. Despite any contrary provision of this Agreement, if any
payments under Section 1 of this Agreement will result in additional tax or
interest to the Officer because of section 409A, the Officer shall not be
entitled to the payments under Section 1 until the earliest of (i) the date that
is at least six months after termination of the Officer’s employment for reasons
other than the death, (ii) the date of the Officer’s death, or (iii) any earlier
date that does not result in additional tax or interest to the Officer under
section 409A. If any provision of this Agreement would subject the Officer to
additional tax or interest under section 409A, the Bank and Bancorp shall reform
the provision. However, the Bank and Bancorp shall maintain to the maximum
extent practicable the original intent of the applicable provision

2



--------------------------------------------------------------------------------



 



    without subjecting the Officer to additional tax or interest, and the Bank
and Bancorp shall not be required to incur any additional compensation expense
as a result of the reformed provision.   7.   IN WITNESS WHEREOF, the parties
hereto have executed, or have caused their duly authorized representative to
execute, this Agreement in the place provided below.

                 
PANHANDLE STATE BANK,
an Idaho corporation
               
 
               
 
      Date:        
 
Curt Hecker, Chief Executive Officer
         
 
   
 
               
INTERMOUNTAIN COMMUNITY Bancorp,
an Idaho corporation
               
 
               
 
      Date:        
 
Curt Hecker, President & Chief Executive Officer
         
 
   
 
               
OFFICER
               
 
               
 
      Date:        
 
         
 
   

3